Title: From James Madison to William Short, 9 September 1808
From: Madison, James
To: Short, William



private
Dear Sir
Montpellier (near Orange Ct. House) Sepr. 9. 1808

I have just closed for Mr. Graham the papers which will be forwarded to you in due form from the office of State; and reach you, I hope on the evening of the 14th.  I have suggested to him the addition of such printed documents as occured to me, and desired him to add any others which may occur to him.  It wd. have given me pleasure to have seen you before your departure, and particularly to have afforded you an oppy. of looking over articles in our archives of which copies can not be transmitted to you.  I hope however all essential lights will be found in the communications you will receive.  The letter of — you will observe is in the P’s own hand, a circumstance which you will turn to any acct. it may deserve & admit.
The reference I have made to your disclosures in my letters to Genl. Armstrong, as well as other considerations, will require the explicitness corresponding with your own character.  I have let Mr. P. know that he may correspond with you as safely as he pleases.  I beg leave to recommend a mutual exchange of information both with him & Genl. A., as it may be useful all round.  Wishing you a happy result in all your pursuits, I remain Dr. Sir very sincerely yr. friend & Servt.

James Madison

